ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-136, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), DARREN J. BRENT of HOLLYWOOD, FLORIDA, who was admitted to the bar of this State in 1994, should be suspended from the practice of law for a period of two years based on discipline imposed in Florida for unethical conduct that in New Jersey violates RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep clients reasonably informed about the status of matters and to comply with reasonable requests for information), RPC 1.4(c) (failure to explain matters to the extent reasonably necessary to permit clients to make informed decisions about the representation), RPC 1.5(a) (unreasonable fee), RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 5.5(a) *446(unauthorized practice of law), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(a) (violate or attempt to violate the RPCs), RPC 8.4(d) (conduct prejudicial to the administration of justice), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should not be reinstated to practice in New Jersey until he is reinstated to practice in Florida;
And good cause appearing;
It is ORDERED that DARREN J. BRENT is suspended from the practice of law for a period of two years and until the further Order of the Court, effective immediately; and it is further
ORDERED that DARREN J. BRENT shall not be reinstated to the practice of law in New Jersey unless and until he is reinstated to practice in Florida; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.